DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8, 9, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2016/0315045) in view of Bae et al. (US 2016/0343825).
With regard to claim 1, Baek teaches, in Figs 3-13, a method, comprising: forming a source/drain region (130) on a substrate (100); forming a dielectric layer (121) over the source/drain region; forming a contact hole (122) in the dielectric layer; forming a contact hole liner (224) in the contact hole; removing a first portion of the contact hole liner to expose a sidewall of the contact hole in an etching step (see Fig 10); etching the exposed sidewall of the contact hole to laterally expand the contact hole (see Fig 11, item 232); and forming a contact plug (234a, 228) in the laterally expanded contact hole.
Baek does not explicitly teach that the etching step also removes a portion of the contact hole liner to expose the source/drain region.
Bae teaches, in Figs. 9 and 13, that the etching step also removes a portion of the contact hole liner (160) to expose the source/drain region (105) to, “provides a method for fabricating a semiconductor device, which can fabricate a silicide capable of reducing surface resistance or contact resistance of a source or drain region … prevent a short between a gate electrode and a contact,” ([0004]-[0005]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Baek with the etching step of Bae to reduce surface resistance while preventing a short between a gate and contact.
With regard to claim 2, Baek teaches, in Figs 3-13, that after the removing the first portion of the contact hole liner, a second portion of the contact hole liner (224a) in a position lower than the exposed sidewall of the contact hole remains in the contact hole (see Fig 10).
With regard to claim 3, Baek teaches, in Figs 3-13, that after the etching the exposed sidewall of the contact hole to laterally expand the contact hole, the second portion of the contact hole liner remains in the contact hole (see Fig 11).
With regard to claim 4, Baek teaches, in Figs 3-13, that the laterally expanded contact hole has an upper sidewall non-parallel with the second portion of the contact hole liner (see Fig 11).
With regard to claim 5, Baek teaches, in Figs 3-13, that the second portion of the contact hole liner has a steeper slope than an upper sidewall of the laterally expanded contact hole (see Fig 11).
With regard to claim 8, Baek teaches, in Figs 3-13, that the contact plug has a stepped sidewall structure comprising a lower sidewall contacting a remaining portion of the contact hole liner (region directly contacting 224a), an upper sidewall laterally set back from the lower sidewall and contacting a sidewall of the laterally expanded contact hole (inclined region), and an intermediary surface (region around the upper surface of 224a) extending from a bottom end of the upper sidewall to a top end of the lower sidewall.
With regard to claim 9, Baek teaches, in Figs 3-13, forming a gate structure (118) adjacent to the source/drain region, wherein the intermediary surface of the stepped sidewall structure of the contact plug meets a top end of the contact hole liner at a position higher than a top surface of the gate structure (see Fig 12).
With regard to claim 21, it has been held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) and In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al. (US 2016/0315045) in view of Bae et al. (US 2016/0343825) and Murray et al. (US 2016/0027738).
With regard to claim 6, Baek/Bae teaches most of the limitations of this claim, as set forth above with regard to claim 1.
Baek/Bae does not explicitly teach that after the etching the exposed sidewall of the contact hole, a recess is formed in the source/drain region.
Murray teaches, in Fig 5, that after the etching the exposed sidewall of the contact hole, a recess is formed in the source/drain region (208) since, “removal of a portion of conductive material 208 results in a texturing of the bottom via surface to aid adhesion of conductive material 622,” ([0028]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the method of Baek/Bae with the recessing of the source/drain region of Murray to aid adhesion of the contact plug.
With regard to claim 7, Murray teaches, in Fig 6, that the contact plug (622) fills the recess in the source/drain region.
Allowable Subject Matter
Claims 10 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to anticipate or render obvious claimed limitations of wherein the third etching process also results in laterally expanding the first contact hole, as set forth in claim 10, or equivalents set forth in claim 17, each when taken in concert with all the other limitations of the respective claims.  All other allowed claims depend from claims 10 or 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAJ R GUPTA/Primary Examiner, Art Unit 2829